Third District Court of Appeal
                                State of Florida

                        Opinion filed November 3, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1740
                        Lower Tribunal No. 19-35873
                           ________________


             State Farm Florida Insurance Company,
                                  Petitioner,

                                      vs.

                         Vincent Mancusi, et al.,
                                Respondents.



     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Gina Beovides, Judge.

      Law Office of Ubaldo J. Perez, Jr., and Ubaldo J. Perez, Jr. and Noah
Nite; Link & Rockenbach, PA, and Kara Rockenbach Link and David A. Noel
(West Palm Beach), for petitioner.

     Katranis, Wald & Garner, PLLC, and Thomas A. Katranis (Fort
Lauderdale), for respondents.


Before LOGUE, SCALES and LINDSEY, JJ.

     PER CURIAM.
      This appeal is dismissed for lack of jurisdiction because it untimely

attempts to seek review of an order denying a motion to vacate a prior

interlocutory order. A motion to reconsider an interlocutory order, while within

the inherent power of the trial court, is not formally authorized and does not

toll or revive the 30-day time limit for petitioning for certiorari. Caufield v.

Cantele, 837 So. 2d 371, 376 n.3 (Fla. 2002) (“Only authorized motions for

rehearing will delay the rendition of the trial court’s order, and, in turn, toll the

time for filing a petition for certiorari. Because motions for rehearing are not

authorized as to nonfinal orders, they can not delay the rendering of a

nonfinal order. Consequently, a motion for rehearing of a nonfinal order will

not toll the time for filing a petition for certiorari.” (citations omitted)); Weiss

v. Utzet, 147 So. 3d 1007, 1007 (Fla. 3d DCA 2014) (same).

      Petition dismissed.




                                         2